01/12/2021


          IN THE SUPREME COURT OF THE STATE OF MOFILLNe
                                                                                        Case Number: PR 06-0422


                                       PR 06-0422                      JAN 1 2 2021
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Coun:
                                                                     Stete of Nilo nta na


 IN THE MATTER OF THE PETITION
                                                                    ORDER
 OF KRISTOFER S. BAUGHMAN



       Kristofer S. Baughman has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of applying for admission by motion to the State Bar of Montana. By rule,
applicants for adrnission by motion rnust provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission.       Baughman passed the MPRE in 2013 when seeking
admission to the practice of law in the State of California, and was admitted. Baughman
has since practiced law continuously "without any ethical or disciplinary action or issues."
Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Kristofer S. Baughman to waive the
three-year test requirement for the MPRE for purposes of a current application for
adrnission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                       "0
                        ,
      DATED this 1 Z.- day of Januaiy, 2021.




                                                          Chief Justice

                                                                ta
Justices